595 So. 2d 222 (1992)
Wayne Anthony BOURQUE, Appellant,
v.
STATE of Florida, Appellee.
No. 90-02726.
District Court of Appeal of Florida, Second District.
February 28, 1992.
James Marion Moorman, Public Defender, and Cynthia J. Dodge, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Anne Y. Swing, Asst. Atty. Gen., Tampa, for appellee.
ALTENBERND, Judge.
Mr. Bourque appeals his conviction and sentence for robbery with a firearm, specifically challenging certain conditions of his probation. We affirm his conviction and sentence without discussion. We remand this matter on the issue of the attorney's fee assessed pursuant to section 27.56(1)(a), Florida Statutes (1989), because the fee was assessed without affording the defendant an opportunity to object to the amount of the assessment.
At the conclusion of the sentencing hearing, the public defender stated that he had expended 37.25 hours on this case. The trial court assessed a fee of $1,840  an amount which is slightly less than $50 per hour. The estimate of time and the hourly rate both appear to be reasonable from the record before this court. The defendant does not argue that the amount assessed is unreasonable. Nevertheless, he correctly observes that the trial court did not advise him of his right to a hearing to contest the proposed amount pursuant to Florida Rule of Criminal Procedure 3.720(d)(1). See Bull v. State, 548 So. 2d 1103 (Fla. 1989). On remand, Mr. Bourque shall have thirty days from the date of the mandate within which to file a written objection to the amount assessed. If an objection is filed with the trial court, the assessment shall be stricken and a new assessment shall not be imposed without notice and hearing pursuant to rule 3.720(d)(1).
Affirmed and remanded with instructions.
RYDER, A.C.J., and CAMPBELL, J., concur.